Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  January 29, 2020

The Court of Appeals hereby passes the following order:

A20D0257. PRAISE CHRISTIAN CENTER CHURCH, INC. v. ACMC
    SPECIAL ASSET ENTITY 3-16, LLC.

         In this dispossessory action, the magistrate court entered judgment in favor of
the plaintiff. Defendant Praise Christian Center Church, Inc. (“the Church”) sought
superior court review, and the superior court issued a writ of possession in favor of
the plaintiff in February 2019. On December 23, 2019, the superior court issued an
order striking the Church’s post-judgment pleadings and declaring the writ of
possession to be in full force and effect. On January 6, 2020, the Church filed this
application for discretionary review of the superior court’s order. We lack jurisdiction
because the application was not timely filed.
         An application for discretionary review generally may be filed within 30 days
of entry of the order sought to be appealed. See OCGA § 5-6-35 (d). The underlying
subject matter of an appeal, however, controls over the relief sought in determining
the proper appellate procedure. Radio Sandy Springs v. Allen Road Joint Venture, 311
Ga. App. 334, 335 (715 SE2d 752) (2011). Under OCGA § 44-7-56, appeals in
dispossessory actions must be filed within seven days of the date the order was
entered. See Ray M. Wright, Inc. v. Jones, 239 Ga. App. 521, 522-523 (521 SE2d
456) (1999). The Church’s application seeking to appeal the superior court’s order
in this dispossessory action is untimely, as it was filed 14 days after entry of the
order.
      Accordingly, this untimely application for discretionary review is hereby
DISMISSED for lack of jurisdiction.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       01/29/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.